Exhibit 10.5

 

Thomas Arnost

 

 

 

 

 

December 9, 2014

 

 

 

Mr. Dean Julia

Mobiquity Technologies, Inc.

600 Old Country Road, Suite 541

Garden City, NY 11530

 

Re: Secured Promissory Note in the outstanding balance of $322,000

 

Dear Mr. Julia:

 

This letter shall serve to confirm that I have agreed to extend the due date of
my Secured Promissory Note in the principal unpaid balance of $322,000 to
December 31, 2015 on the same terms and conditions that currently exist.

 



  Sincerely,

/s/ Thomas Arnost
Thomas Arnost

 

 

Agreed to and accepted by:

 

MOBIQUITY TECHNOLOGIES, INC.

 

By: /s/ Dean Julia

Dean Julia, Co-Chief Executive Officer